Title: To Thomas Jefferson from E. Copeland, Jr., 8 April 1826
From: Copeland, E., Jr.
To: Jefferson, Thomas


Dr Sir
Boston
8th April 1826
I was this morning honoured with yours of the 31st Ulto—I consider the fair value, @  this time, of a Bill on Marseilles 18¾ Cts per franc The amount you mentioned 660 fs at this rate gives us $123.75, add to which 86 Cts for postage on former transactions of this nature makes $124.61 to be remitted to me at this time for acct of our friends mesr. Dodge & Oxnard of Marseilles.—Very Respectfully Sir Your O. H. SevtE: Copeland Jun